DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-14 are a system, claims 15 and 17 are a method and claim 16 is a media. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A – Prong 1: Independent claims (1, 15 and 16) as a whole recite a method of organizing human interactions.  The claimed invention is a method that associating a predetermined point according to a type of purchase contract with user identification information according to a contractual user that has performed that has performed the regular purchase contract, allowing a number of pints information to store number of points information representing a number of pint associate with use of a reward for each reward a plurality of providable  reward, acquiring selection information that is associated with the user identification information and represent one or more selected reward of the plurality providable rewards and enabling the one or more selected reward to be used based on the user identification  information in a case where it is 
The claims also recite determining whether or not a predetermined relationship exist between the predetermined  point and a total number of points being set by the selection information and the number points information in the number-of-points  information storage.   The determination limitation, as drafted, is a process that under its broadest reasonable interpretation, covers the existence to the relationship between the points and the total in mind but for the recitation of generic computer components.  That, is other than reciting “computer components”, nothing in the claims precludes the determining step from practically being performed in the human mind.  For example, but for the computer components language, the claims encompasses the user think that the relationship between points associated with one more selected rewards.  Thus, this limitation is also a mental process. 
Step 2A – Prong 2: 
Step 2B:   As discussed with respect to Step 2A Prong Two, the additional element in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of store information in the storage unit.  The storage unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Dependent claim 3 recites limitation that further define the abstract idea noted in claim 1.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Dependent claims 4, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of information update unit for updating number of point information.  The update unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Even the combination, these additional elements does not integrate the abstract idea into a practical 
Dependent claims 5, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of information storage and update unit for storing and updating number of point information.  The storage unit and update unit are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Dependent claims 6, recites limitation that further define the abstract idea noted in claim 5.  In addition, it recites the additional elements of information unit for informing destination associated with the user identification.  The information unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Dependent claims 7, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of charge unit for allowing a predetermined reward to be used.  The charge unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Dependent claim 8 recites limitation that further define the abstract idea noted in claim 1.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  
Dependent claims 9, recites limitation that further define the abstract idea noted in claim 8.  In addition, it recites the additional elements of notification unit for notify the contractual and mon-contractual user of the selectable range.  The notification unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Dependent claims 10-12, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of storage unit for storing information and selection unit for selecting one or more combination candidates.  The storage unit and the selection unit are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Dependent claim 13 recites limitation that further define the abstract idea noted in claim 1.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above
Dependent claim 14 recites limitation that further define the abstract idea noted in claim 10.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.
Dependent claim 17 recites limitation that further define the abstract idea noted in claim 1.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US Pub., 2011/0012238 A1) in view of Doxey (US Pub., No., 2011/0131108 A1)


(Fig. 4, and paragraph [0150], discloses a plurality of reward server computers, 10,12, 14, trading server 20, merchant computer 30 and a user computer 40 are communicate with a network)  , the method comprising: 
	 allowing a number-of-points information storage unit to store number-of-points information representing a number of points associated with use of a reward, for each reward, of a plurality of providable rewards (Figs. 13-14, paragraphs [0062] and [0073], discloses points databases );  
	acquiring selection information that is associated with the user identification information and represents one or more selected rewards of the plurality of providable rewards(paragraph [0154], discloses the user interactively select rewards to be redeemed and paragraph [0156], discloses selection of an item [selection information]  to be acquired, the server may contact all reward resource according to the profile to selectively  redeem each as required to meet the process prices [providable rewards]);  

	determining whether or not a predetermined relationship exists between the predetermined point and a total number of points, the total number of points being set by the selection information and the number-of-points information in the number-of-points information storage unit, and the total number of points being associated with the one or more selected rewards (paragraph [0154], discloses the system may determine which reward are to be redeemed based on a previously define user profile rule [relationship exist between the predetermined point]) ;  and 
(paragraph [0072], discloses wherein user would redeem reward points with merchant based on the purchase price of an item and paragraph [0082], discloses user U1 will executed a redemption purchase transaction with the merchant M1).
Postrel teaches the above elements including associating a predetermined point according to a type of a regular purchase  contract with user identification information according to a contractual user that has performed the regular (paragraph [0049], discloses a consumer or user has a contractual relationship with an issuing bank which will issue..,   and paragraph [0055], discloses for $100 purchase the purchase will receive 100 points [predetermined points according to a type of a regular purchase] in account under his name or other identification  indicia [associated with user identification]  ). Postrel failed to teach the correspond purchase contract is for each predetermined period according to the regular purchase contract

	However, Doxey teaches purchase contract, for each predetermined period according to the regular purchase contract (paragraph [0062], discloses affiliate server 110 may pay a flat subscription fee for an unlimited number of award point during the period of the subsection …, and paragraph [0098], discloses contract information shows contract terms).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify contract of Postrel with contract terms and allotting number of points available during a specified time period of Doxey in order  increase sales and customer retention.  

(paragraphs [0139]-[0140], discloses  loyalty point accounts, where blockbuster 250 points  [point parameter]) . 
With respect to claim 3, Postrel in view of Doxey teaches elements of claim 2, furthermore, Postrel teaches the device wherein the number of types of regular purchase contracts is less than the number of the plurality of providable rewards (paragraph [0136], discloses user indicates that he wants to redeem 1,500 points to reduce the purchase price from $40.00 to $25.00). 
With respect to claim 4, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device further comprising: an information update unit configured to update the number-of-points information in the number-of-points information storage unit, based on a new reward that is added as one of the plurality of providable rewards or an unavailable reward of the plurality of providable rewards (paragraph [0146], disclose update reward point information). 
With respect to claim 5, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device wherein the plurality of providable rewards include a first reward that is unavailable from a certain timing, and a second reward that is available in (Fig. 19, disclose available reward after the purchase), the device further comprising: 
a selection information storage unit configured to store the selection information retrieved by the selection information acquisition unit (Fig. 13, reward/points database) ; and 
a selection information update unit configured to perform rewriting for changing a selection target to the second reward from the first reward, with respect to the selection information including the first reward as the selection target, in the selection information storage unit(paragraph [0146], discloses update reward point information). 
With respect to claim 6, Postrel in view of Doxey teaches elements of claim 5, furthermore, Postrel teaches the device further comprising: an informing unit configured to inform an informing destination associated with the user identification information of information relevant to the rewriting, based on the user identification information associated with the selection information in which the rewriting has been performed, in a case where the rewriting of the selection information is performed by the selection information update unit (Fig. 17 and paragraphs [0085]-[0086], discloses reward account is maintained on the central reward server on behalf of the merchant and user, the number reward points in the user’s account ) . 
With respect to claim 7, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device further comprising: a charging unit configured to allow a predetermined reward to be used by charging, wherein the plurality of providable rewards include a reward different from the predetermined reward (paragraph [0097], discloses loyalty points and paragraphs [0129]-[0131], discloses Blockbuster account, circuit city account etc., [different reward]). 
With respect to claim 8, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device wherein the determination unit is configured to determine whether or not there is a relationship in which the total number of points is less than or equal to the predetermined point, as the predetermined relationship (paragraph [0073], discloses determine total number of points..). 
With respect to claim 9, Postrel in view of Doxey teaches elements of claim 8, furthermore, Postrel teaches the device further comprising: 
a notification unit configured to notify the contractual user or a non-contractual user of one or more combinations that are selectable in a range in which the total number of points is not greater than the predetermined point, in each combination of the plurality of providable rewards (paragraph [0125], discloses the message may also include in instructions .. award points to the purchaser). 
With respect to claim 10, Postrel in view of Doxey teaches elements of claim 9, furthermore, Postrel teaches the device further comprising: a user information storage unit configured to store user information relevant to one user among the contractual user and the non-contractual user (Fig. 5,  discloses user accounts, user preference, user redemption profile [ user information relevant to one user ] and paragraph [0154] and [0157], disclose profile database) ; and a candidate selection unit configured to select one or more combination candidates in the combinations that are selectable in a range in which the total number of points is not greater than the predetermined point, based on the user information, (Fig. 6, discloses retries available be reward for user .., selects reward to be redeemed .., reward server reduced the user’s account balance by amount to be redeemed.) . 
With respect to claim 11, Postrel in view of Doxey teaches elements of claim 10, furthermore, Postrel teaches the device wherein the user information includes information representing preference of the one user or information capable of deriving the preference, and the candidate selection unit is configured to select the one or more combination candidates conforming to the preference of the one user (Fig. 8, 804 disclose capture user preference data hobbies, interest, reward program). 
With respect to claim 12, Postrel in view of Doxey teaches elements of claim 10, furthermore, Postrel teaches the device wherein the user information includes log information of the one user, and the candidate selection unit is configured to predict or derive a manipulation capable of being performed next by the one user, based on the log information of the one user, and select the one or more combination candidates conforming to the predicted or derived manipulation (paragraph [0161], discloses transaction log may be used to record each of the transaction  in case reconciliation process). 
With respect to claim 13, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device wherein the plurality of providable rewards include a reward in a physical store, a reward relevant to a specific service providable by a specific site, or a reward relevant to a digital content (paragraph [0150], discloses user earns reward based on purchase or an advertising based award .., earn reward by selecting adverting content). 
(paragraph [0150], discloses user earns reward based on purchase or an advertising based award .., earn reward by selecting adverting content). 
With respect to claim 17, Postrel in view of Doxey teaches elements of claim 15, furthermore, Postrel teaches a contractual relationship (paragraph [0011]).  Postrel failed to teach the corresponding contractual relationship includes subscription.  
 However, Doxey teaches wherein the regular purchase contract includes a subscription (paragraph [0052], discloses award points for subscribing a newsletter, e-mail paragraph [0062], discloses subscription may be available to any affiliate server ..,  and paragraph [0098], discloses subscription status and subscription term).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the construal relationship of Postrel with subscription feature of Doxey in order provide multiple options to customer such as a subscription to a newsletter, or mailing list, purchase of access to premium etic (see Doxey paragraph [0017]). 
The following Prior arts are applied: 
Postrel (US Pub., 2011/0012238 A1)  discloses a loyalty reward point system that utilizes the pre-existing infrastructure of network work such as credit card network
Doxey (US Pub., No., 2011/0131108 A1) discloses a reward system for use in a networked environment in which information is transmitted to a central server via segregated flow of inform form the member computer and an affiliate server. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682